       CASE 0:20-cv-00505-PJS-KMM Document 7 Filed 04/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Alexander Palomarez,
                                                    Case No. 20-cv-505-PJS-KMM
                      Plaintiff,

  v.                                                            ORDER

  Darin Young,
                      Defendant.


       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Kate Menendez, dated March 10,

2020. No objections have been filed to that Report and Recommendation in the time

period permitted. Based upon the Report and Recommendation of the Magistrate

Judge, upon all of the files, records, and proceedings herein, the Court now makes

and enters the following Order.

       IS HEREBY RECOMMENDED THAT:

       1.    This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

             § 1406(a).

       2.    The application to proceed in forma pauperis of petitioner Alexander

             Palomarez [ECF No. 2] is DENIED.

       3.    Mr. Palomarez will not be issued a certificate of appealability.
     CASE 0:20-cv-00505-PJS-KMM Document 7 Filed 04/17/20 Page 2 of 2




     Let Judgment Be Entered Accordingly.


Date: 4/17/20                     s/Patrick J. Schiltz
                                  PATRICK J. SCHILTZ
                                  United States District Court Judge
